UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

FAHD ABDULLAH AHMED                      )
GHAZY,                                   )
                                         )
                    Petitioner,          )
                                         )
             v.                          )     Civil Action No. 05-2223(RJL)
                                         )
BARACK H. OBAMA, et at.,                 )
                                         )
                    Respondents.         )

                                          ~tI-­
                                    ORDER
                                  (May,£{, 2009)

      Upon consideration of the parties' Joint Stipulation of Dismissal Without

Prejudice as to Petitioner Fahd Abdullah Ahmed Ghazy and the representations of

counsel at the status conference held May 6,2009, it is hereby

      ORDERED that petitioner Fahd Abdullah Ahmed Ghazy's petition for writ

of habeas corpus is DISMISSED without prejudice.

      SO ORDERED.
                                                           ,
                                                  2fh.J~
                                                RICHARDJ.          N
                                                United States District Judge




                                        1